PER CURIAM.*
Donald W. Grant, Texas prisoner # 397067, appeals from an order granting summary judgment for the defendants. Grant sued three prison doctors who treated him after he sustained a spider bite in June 1995. Grant alleged deliberate indifference and inadequate medical care. After reviewing Grant’s medical records and copies of administrative grievances, the district court held that the claims against Dr. Kuykendall were barred by the two-year statute of limitations and the claims against Dr. Revell were subject to dismissal for failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a). The district court also held that the medical records showed that Grant received extensive treatment and that the defendants were not deliberately indifferent.
In its order granting the defendants’ motion for summary judgment, the district court also denied Grant’s motion for a “discovery period,” concluding that the defendants had already provided Grant with evidence relating to his complaint, including medical records, and that the issues in the case were sufficiently clear so as not to require additional discovery. Grant argues that the district court erred by granting summary judgment without providing him the additional discovery period. We conclude that the district court did not abuse its discretion.1
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir.2000); Int'l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1266-67 (5th Cir.1991).